      Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 1 of 6. PageID #: 111




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


       UNITED STATES OF AMERICA                     )      CASE NO. 1:18CR00702
                                                    )
              Plaintiff,                            )      JUDGE DAN AARON POLSTER
                                                    )
       vs.                                          )      DEFENDANT’S SENTENCING
                                                    )      MEMORANDUM
       TERRY D. GUTSHALL,                           )
                                                    )
              Defendant                             )


       Now comes Defendant, Terry D. Gutshall, by and through his counsel, Michael J.

Rendon, and respectfully submits this Sentencing Memorandum. Mr. Gutshall requests this

Honorable Court to consider a sentence sufficient, but not greater than necessary, to comply with

the purposes of 18 U.S.C. § 3553.



                                                    Respectfully submitted



                                                    /s/ Michael J. Rendon
                                                    Michael J. Rendon (0080565)
                                                    Attorney for Defendant
                                                    55 Public Sq., Ste. 2100
                                                    Cleveland, Ohio 44113
                                                    216-341-5840
                                                    mjrendonllc@gmail.com




                                                1
      Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 2 of 6. PageID #: 112




                               MEMORANDUM IN SUPPORT

I.     DEFENDANT’S BACKGROUND

       Defendant, Terry Gutshall is a 42-year-old male citizen of the United States. Like many

other individuals who engage in this type of criminal conduct, Mr. Gutshall has suffered

traumatic life experiences. He was raised in poverty and his father suffered from mental illness.

His father was murdered in his home by being beaten and stabbed to death.

       Mr. Gutshall has been employed by the same company for over 20 years and is otherwise

a productive citizen. He has no prior arrests or convictions and fully admits that his conduct

associated with viewing child pornography is inappropriate and the result of his mental illness.

He has never sought help for this illness and admitted that he has thought about it but did not

know who to turn to. He has no close friends and lives alone. He stated that he hopes to get some

counseling help while incarcerated.

II.    THE OFFENSE CONDUCT

       On March 11, 2019, Mr. Gutshall pled guilty, to a two-count indictment charging him

with Receipt and Distribution of Visual Depictions of Real Minors Engaged in Sexually Explicit

Conduct, in violation of Title 18 United States Code Section 2252(a)(2) and (b)(1). He also pled

guilty to a charge of Possession of Child Pornography, in violation of Title 18, United States

Code, Section 2252A(a)(5)(B) and (b)(2). These charges resulted from child pornographic

images and videos found on his personal computer at his home. Mr. Gutshall has taken full

responsibility for his conduct and pled guilty to the two counts in the indictment without the

benefit of a plea agreement.




                                                 2
       Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 3 of 6. PageID #: 113



III.    OBJECTION TO PRESENTENCE INVESTIGATION REPORT GUIDELINE
        CALCULATION

         Mr. Gutshall agrees with the Presentence Investigation Report with the exception of

paragraph 25 which reflects a four-level increase pursuant to USSG §2G2.2(b)(4)(A) for

“material that portrays sadistic or masochistic conduct.” In order for material to portray “sadistic

or masochistic” conduct, an image must portray physical pain to the child in the image, See

generally, U.S. v. Groenendal, 551 F.3d 419 (6th Cir., 2009). The Sixth Circuit has held that

“penetration of a prepubescent child by an adult male constitutes inherently sadistic conduct that

justifies the application of § 2G2.2(b)(3). Id. at 557 F.3d 426. It is clear from Groenendal that the

court is referring to penile penetration of a prepubescent child by an adult male because of the

physical size of a male organ penetrating a small orifice of a prepubescent child would in fact,

cause physical pain. Had the Court wanted to hold that oral penetration or any other type of

sexual penetration constitutes “per se” sadistic conduct, it would have included adult females as

well. That is not to say that other types of penetration of a prepubescent child cannot constitute

sadistic or masochistic conduct, it is just not per se sadistic or masochistic conduct.

         Mr. Gutshall does recognize that any images or videos constituting child pornography

does reflect depravity and criminal conduct, and for that he has taken responsibility and will

spend many years in prison. However, the images found on his computer do not fit the definition

of sadistic or masochistic conduct, and therefore, the guideline calculation should not reflect a

four-level increase pursuant to USSG § 2G2.2(b)(4)(A).

IV.     EVALUATION OF 18 U.S.C.A. §3553(a) FACTORS TO DETERMINE A
        REASONABLE SENTENCE.

        In fashioning an appropriate sentence, the Court cannot presume that the Guideline range

is reasonable, rather, the Court must also consider the factors enumerated in 18 USC 3553(a) to



                                                  3
      Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 4 of 6. PageID #: 114



determine if an adjustment is warranted. United States v. Booker, 543 U.S. 220, 245-46, 125

S.Ct. 738, 160 L.Ed.2d 621 (2005). Section 3553(a) requires the Court to impose a sentence that

is sufficient, but not greater than necessary and lists factors to be considered in imposing a

sentence. Those factors include: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, provide just punishment, afford adequate deterrence to criminal

conduct, protect the public from further crimes of the defendant, provide the defendant with

needed training, care or treatment; (3) the kinds of sentences available; (4) the kinds and range of

sentence under the guidelines; (5) pertinent policy statements by the Sentencing Commission;

(6) “the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct”, and (7) the need to provide restitution.

       Since Booker and its progeny, the sentencing court may now consider even those

mitigating factors that the advisory guidelines prohibit, e.g., poverty, racial discrimination and

humiliation, drug abuse and addiction, dysfunctional family background, lack of guidance as a

youth, etc. See: United States v. Ranum, 353 F. Supp.2d 984 (E.D. Wisc. 2005) (“the guidelines”

prohibition of considering these factors cannot be squared with the Section 3553(a)(1)

requirement that the court evaluate the “history and characteristics” of the Defendant… thus, in

cases in which a Defendant’s history and characteristics are positive, consideration of all of the

Section 3553(a)(1) factors might call for a sentence outside the guideline range”).

V.     THE DEFENDANT’S SENTENCING REQUEST

       Mr. Gutshall has done everything he can to take responsibility for the crimes he has

committed, and to show genuine remorse. He willfully took responsibility for his conduct and

timely agreed to plead guilty. Mr. Gutshall asks the Court to consider his traumatic experiences



                                                  4
      Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 5 of 6. PageID #: 115



as a youth and as an adult as described in the background section of this memorandum, which

surely has resulted in some mental illness that could very well have influenced his decisions

involving the viewing of child pornography. As well, he asks that the Court adjust the Guideline

calculations by subtracting the four-level increase pursuant to USSG § 2G2.2(b)(4)(A).

VI.    CONCLUSION

       Mr. Gutshall respectfully requests that this Honorable Court consider all of the

enumerated factors of 18 U.S.C. § 3553(a) and impose a sentence that is sufficient but not

greater than necessary to achieve the statutory goals of sentencing.



                                                     Respectfully submitted,




                                                     /s/ Michael J. Rendon
                                                     Michael J. Rendon (0080565)
                                                     Attorney for Defendant
                                                     55 Public Square, Ste. 2100
                                                     Cleveland, Ohio 44113
                                                     216-341-5840
                                                     mjrendonllc@gmail.com




                                                 5
      Case: 1:18-cr-00702-DAP Doc #: 15 Filed: 06/21/19 6 of 6. PageID #: 116



                                 CERTIFICATE OF SERVICE



       I hereby certify that on June 21, 2019, a copy of the Defendant’s Sentencing

Memorandum was filed electronically. Notice of this filing will be sent by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                                             Respectfully submitted,


                                                             /s/Michael J. Rendon
                                                             Michael J. Rendon
                                                             Attorney for Defendant




                                                 6
